Title: To Alexander Hamilton from William Donnison, 16 December 1799
From: Donnison, William
To: Hamilton, Alexander


          
            Sir,
            Boston December 16. 1799—
          
          In appointments for the Army it is impossible for you to become acquainted with the Merits of every  Candidate in any other way than by Letters of Recommendation; and though this method is sometimes liable to Error, I believe your discernment will enable you to distinguish the true from the false colouring so often employed on such occasions. I shall make no other apology for writing you this Letter in recommendation of Major John Walker for the Appointment of Division Inspector to the Army of the United States—I have been long acquainted with Major Walker, and know him to be a man of exemplary Morals; that he has a robust and firm Constitution which will enable him to undergo the fatigues of the Service with ease to himself; that his military abilities and taste are of a Superior Cast, and entitle him to be ranked amongst the best Officers that have been appointed from this State, and as far as I am acquainted with them I know of no one in the service better qualified or more capable of executing the Office of Inspector than Major Walker—In whatever he undertakes he is indefatigably industrious, and is not in any manner given to dissipation or Idleness—In my situation as Adjutant General of the Militia of this State, I have  had opportunity of knowing him in various grades to that of a Brigadier General, and with confidence can assure you that he is a valuable Officer—He was recommended for the command of a Regiment in the Army, and I fully believe him adequate to that charge; but his fondness for the military life induced him to accept a Majority—
          If you shall confer on Major Walker the office of Inspector, I believe you will realize the Character I have given of him—
          I am Sir with great respect Your Most Obedient Servant
          
            William Donnison
          
          Major General Alexr. Hamilton
        